            Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 1 of 22



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA MILELLA HANSEN
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Angela_Hansen@fd.org
 7

 8   Counsel for Defendant Lucero
 9

10                                IN THE UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14    UNITED STATES OF AMERICA,                     Case No.: CR 16–107 HSG
15                   Plaintiff,                     DEFENDANT’S SENTENCING
                                                    MEMORANDUM RE: 18 U.S.C. § 3553
16            v.
                                                    Hearing Date:   January 14, 2019
17    JAMES LUCERO,                                 Hearing Time:   2:00 p.m.
18                   Defendant.
19

20

21

22

23

24

25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
            Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 2 of 22



 1                                             INTRODUCTION
 2         In late 2014, James Lucero coordinated the discharge of mostly “clean fill” on privately owned

 3   property in Newark, California, that was slated for development. He did not have a permit from the

 4   Army Corps of Engineers. When confronted by a landowner’s representative, Mr. Lucero “offered to

 5   immediately remove the dumped dirt” and further offered to “rectify whatever offenses [may] have

 6   occurred.” Bates JL-4389. Unbeknownst to Mr. Lucero, however, the government had asserted

 7   federal jurisdiction over parts of the property at issue here. After the government learned of the

 8   discharge, it charged this regulatory violation as a criminal matter under the Clean Water Act

 9   (“CWA”). But the government did not have to do so. It could have brought this case as a civil

10   enforcement action or it could have left the case in the hands of local prosecutors who had thoroughly

11   investigated the case. Instead, it chose to file federal felony criminal charges, a rare sanction reserved

12   for egregious environmental violations or repeat offenders who had been warned that permits were

13   required.

14         Unlike more serious environmental pollution cases, this prosecution will not protect the

15   environment; it will not deter future polluters. This is a unique case that involves the deposit of

16   mostly “clean fill” on wetlands that have been manipulated for many years with pumps, ditches,

17   mowing and discing under a nominally legal agricultural exemption to the CWA. These activities

18   took place on a swatch of land that will soon be filled with a million cubic yards of clean fill for a
19   major development project. The fill locations sit on the edge of a junk yard that overlaps a flood
20   control channel that pours garbage and debris from neighboring communities in to the Mowry

21   Slough, a Water of the United States. This case does not involve sewage, it does not involve harmful

22   chemicals, nor is there any evidence that the fill damaged the environment in any way. Moreover,

23   the government’s full-bore prosecution of this case appears inconsistent with the Administration’s

24   current pivot away from environmental protection.

25         Mr. Lucero is a 62-year-old grandfather who was charged in this case after he served one year

26   in custody for a state-related fraud case. He was arraigned on this indictment nearly two years after

27   the alleged conduct in this case, and he committed this offense before he served his time on the state

28   sentence. In other words, he did not commit a new crime after his release from state custody. This

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                         1
               Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 3 of 22



 1   Court should not punish Mr. Lucero more severely here because of his record, or to avenge the
 2   landowners for his trespass, which arguably would support a civil lawsuit in state court. This Court
 3   should take a measured approach and consider the lack of environmental impact of Mr. Lucero’s
 4   conduct here, together with the nature of most criminal enforcement cases, to assess the appropriate
 5   term of custody that Mr. Lucero should serve for depositing dirt and fill material onto wetlands that
 6   will soon become a major housing and recreational development project. A punishment is required,
 7   but a sentence of more than a year is unnecessary to achieve the goals of sentencing for this
 8   regulatory permit violation.
 9                                                 ARGUMENT
10         Mr. Lucero seeks a sentence of 12 months and one day. Depending on the Court’s final
11   determination about the applicability of the enhancements addressed in Mr. Lucero’s simultaneously
12   filed objections to the PSR, this requested sentence is an upward variance from a range of 4 to 10
13   months in Zone B (offense level 8), a low-end sentence at a range of 12 to 18 months in Zone C
14   (offense level 12), 1 or a variance from the advisory range (offense level greater than 12 to level 20).
15   The reasons for Mr. Lucero’s requested sentence are set forth below.
16        LEGAL STANDARD
17         The Court is familiar with the directives of United States v. Booker, 543 U.S. 220 (2005) and
18   18 U.S.C. § 3553(a). The Sentencing Guidelines range is not mandatory, and the Court has a duty to
19   exercise judgment and discretion in arriving at an appropriate sentence. Importantly, the district
20   court may not presume the Guidelines range is reasonable. Nelson v. United States, 555 U.S. 350,
21   352 (2009) (per curiam). Instead, the Court also must consider the nature and circumstances of the
22   offense, the history and characteristics of the defendant, as well as the need to avoid unwarranted
23   sentence disparities among similarly situated defendants. 18 U.S.C. § 3553(a)(1), (a)(4) and (a)(6).
24         Section § 3553(a) “contains an overarching provision” directing the district court to impose a
25   sentence that is “sufficient, but not greater than necessary, to comply with” the purposes of
26

27
           1
           If the Court applies either the disputed six-level enhancement under § 2Q1.3(b)(1)(A) with a
28   two-level downward departure under the Application Note, or the four-level enhancement under §
     2Q1.3(b)(3), both with a two-level decrease for acceptance, the adjusted offense level would be 12.
     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                         2
            Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 4 of 22



 1   sentencing. Kimbrough v. United States, 552 U.S. 82, 101 (2007). In crafting a sentence that is
 2   “sufficient, but not greater than necessary” to comply with the purposes set forth in 18 U.S.C. §
 3   3553(a), the Court also must consider the need for the sentence imposed: (A) to reflect the
 4   seriousness of the offense, to promote respect for the law, and to provide just punishment for the
 5   offense; (B) to afford adequate deterrence to criminal conduct; and (C) to protect the public from
 6   further crimes of the defendant. 18 U.S.C. § 3553(a)(2). In short, this Court has the authority and
 7   responsibility in this case to impose a sentence, without undue regard for the advisory Guideline
 8   range, that is no greater than necessary in light of all the facts before it. The sentencing factors
 9   addressed below weigh in favor of a one-year sentence.
10        THE COURT SHOULD IMPOSE MR. LUCERO’S REQUESTED SENTENCE BASED
          ON THE RELEVANT SENTENCING FACTORS
11
                   The Nature and Circumstances of the Offense
12
                   1.      The Nature of the Site
13
           From the outset, the government has presented an incomplete picture of the property at issue in
14
     this case. The baseline for this property is not a pristine or unspoiled wetland, in part, because of the
15
     nature of the surrounding areas and the land-management activities of the landowners, which
16
     themselves may have violated the Clean Water Act. Exhibit B at 11 (CCCR alleging that the
17
     landowners’ continuous discing of areas that have supported pickleweed cover may be a “violation of
18
     the Clean Water Act and Endangered Species Act, as areas that support pickleweed clearly are not in
19
     agricultural production and therefore should not qualify for agricultural exemptions.”). Moreover,
20
     the site was contaminated before the charged conduct and will require significant remediation before
21
     it is used for residential purposes. These facts are offered under 18 U.S.C. § 3553 to give the Court
22
     the full context of the site at issue, rebut the government’s overstated claims about the nature of the
23
     site and to put Mr. Lucero’s conviction conduct in perspective.
24

25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                          3
            Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 5 of 22



 1         The annotated map, below, shows that the fill locations (marked with red dots) are in an area
 2   surrounded by an industrial park, a landfill, a flood control channel, an auto dismantler business and a
 3   recycling center. The recycling center is next to Mowry Slough and has no barriers to prevent run-off
 4   into the Slough, which is a tributary of the Bay and itself a Water of the United States. The auto
 5   dismantler, aptly named “Pick n’ Pull,” directly abuts the Northern fill site and the charged areas at
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18   issue in Counts One and Two. Bordering these areas is an old, broken, corrugated metal fence, and
19   there are car parts, large containers, chemicals such as oil and antifreeze, and other debris and
20   garbage on the exact area at issue in this case. For example, the image below depicts the area next to
21   the Pick n’ Pull relevant to Counts One and Two.
22

23

24

25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                         4
            Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 6 of 22



 1

 2

 3

 4

 5

 6

 7

 8

 9

10         In addition, the flood control channel running through the property dumps rainwater and debris

11   directly into the Mowry Slough from neighboring communities, arguably contaminating the Slough

12   and the Bay. The government’s own expert at trial explained that this flood control channel contains

13   a large collection of debris, including balls. TR at 1105 (explaining that there is “a lot of water” in the

14   flood control channel draining from urban, residential, commercial areas). The flood control channel

15   is depicted in this January 2017 image below.

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                         5
            Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 7 of 22



 1         Most importantly, well before Mr. Lucero’s fill activity, an analysis of the soil conditions
 2   revealed that the site was contaminated and will require significant mitigation measures:
 3                 PES [environmental engineers] understand[s] that development plans
 4                 for the non-wetland portions of the property would include import of at
                   least a few feet of fill to raise the elevation of the site. Future site use,
 5                 although not known at this time, may be a golf course or residential.
                   Filling the site with clean imported fill material will reduce or
 6                 eliminate future long term exposure to the residual agricultural
                   chemicals encountered across the site and site use can be designated to
 7
                   avoid unacceptable exposures or risks due to the residual
 8                 contaminants.

 9                 Although residential use may not be a likely option for the property, if
                   the site is to be developed for residential use, [existing] soils with
10                 elevated levels of toxaphene, cadmium and/or heavy hydrocarbons may
                   need to be further addressed. Options for these soils include, but are
11
                   not limited to: capping, grading, bioremediation, relocation and/or
12                 conducting a risk assessment to evaluate whether these soils present a
                   risk to human health under the future redevelopment plan. Once the
13                 development plans are further defined, a more detailed analysis of
                   options can be prepared and appropriate mitigation measures, if needed,
14                 can be incorporated into the design.
15
     See Exhibit G at 11 (excerpts from Sept. 25, 2006 PES Environmental, Inc., Report (emphases
16
     added)).
17
           Long before Mr. Lucero’s fill activity, the landowners’ activities affected the nature and quality
18
     of the site. It was annually farmed, disced and managed. Indeed, the CCCR, an environmental
19
     group, complained in a 2010 challenge to the landowners’ development plans that the “land
20
     management practices of frequent and ongoing disturbance [by the landowners] has resulted in
21
     reduced habitat values [on the site]. This is an artificial condition and habitat values would improve
22
     if agricultural habitats in particular seasonal wetlands were not frequently disced.” Exhibit B at 11
23
     (emphasis added).
24
           The wetlands already had been affected by 50 years of plowing and discing that “removed
25
     wetland vegetation, altered the soil profile, and removed surface indications of seasonal hydrology.”
26
     Declaration of Michael Josselyn in Support of Defendant’s Offer of Proof, Dkt. 191-2 ¶ 5; see also
27
     Exhibit A (HT Harvey 2007 Preliminary Jurisdictional Report at 26 (noting that jurisdictional
28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                          6
            Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 8 of 22



 1   wetlands have been “highly disturbed and affected by agricultural and other anthropogenic
 2   activities”)). The landowners “routinely disced the entire approximately 400-acre property at this
 3   time of year . . . by [bringing] [heavy] mowing and discing equipment to the site each year.” See,
 4   e.g., Exhibit E (May 20, 2016, letter from landowners’ attorney). Although the discing was
 5   ostensibly to minimize a fire hazard by deterring invasive weeds, it actually may have encouraged
 6   their growth. See Exhibit B (2010 letter from CCCR: “We are also extremely concerned that areas
 7   that were previously dominated by pickleweed but have been disced have been subsequently invaded
 8   by Russian thistle.”). Whatever its justification, the landowners’ discing, mowing, draining and
 9   pumping clearly removed pickleweed, a vegetative indicator of wetlands and a potential home for the
10   salt marsh harvest mouse. See Exhibit H (statement by team of landowners’ expert Patrick Boursier,
11   in environmental impact statement for another project: “One of the most serious cumulative effects
12   on the harvest mouse has been the degradation of diked wetlands, typically by the elimination of
13   wetland vegetation by grazing, discing, grubbing, and plowing, and/or the elimination of appropriate
14   hydrologic conditions by installing drains, ditches, and pumps.”).
15         Whatever the purpose, these land management activities made it very difficult to determine the
16   extent of wetlands on the property such that the wetland consultants hired by the landowners, Dr.
17   Boursier and HT Harvey & Associates, had to go to extraordinary lengths to determine wetland
18   boundaries by studying it for a number of years. Indeed, they referred to the site as a problem wetland
19   because of the landowner’s activity. For example, in the 2007 Preliminary Jurisdictional Report
20   prepared by HT Harvey, the government’s expert conceded as follows:
21                 In conclusion, jurisdictional wetlands across the site are complex, highly
22                 disturbed and affected by agricultural and other anthropogenic activities,
                   and extensive due to the abundance of wetland hydrology drivers found
23                 at this site. This methodology used in preparing this report represents our
                   best efforts to characterize a variety of agricultural field conditions
24                 exhibiting a range of conflicting indicators, including broad transitional
                   areas, as either upland or wetland.
25
     See Exhibit A at 26 (excerpt from 2007 HT Harvey Report).
26
           Although not excusing Mr. Lucero’s actions, the fact that even experts had a problem
27
     recognizing the property as a federal wetland lends credence to the damage that was done prior to Mr.
28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                        7
                Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 9 of 22



 1    Lucero’s fill placement. 2 Moreover, the post-fill regrowth of the wetlands in areas where the
 2    landowners did not disc because of this case suggests that the discing and mowing of the wetland
 3    vegetation had a greater effect on the nature and quality of the site than the fill activity.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
            The photographs above depict the area relevant to Counts One and Two of the Indictment as it
17
      appeared on November 1, 2017, several years after the charged conduct in this case. The wetland
18
      vegetation appears to be flourishing in the filled section of the site, while the wetlands adjacent to the
19
      fill have no vegetation because of the landowner’s land management activities.
20
                     The material discharged was not toxic or hazardous and was mostly “clean fill”
21
            The evidence in discovery and at trial establishes that the fill material that Mr. Lucero caused to
22
      be discharged at the site was cleared by the drivers and the trucking companies as “clean fill.” See,
23
      e.g., TR 52 (referencing letter with estimated load count at 680 loads of “clean fill”), 65 (Lucero
24
      admitting need to dump “clean dirt”), 80 (Lucero discussing need to make sure “dirt we brought in
25

26          2
            As the Court is aware, the government revamped its jurisdictional theory between the initial
27 and  superseding indictments, including presenting conflicting testimony from EPA Agent Su before
   the two grand juries about whether jurisdiction for Count Two was based on “other waters,” 33 C.F.R.
28 § 328.3(a)(3), or a tributary, 33 C.F.R. § 328.3(a)(5), and obtaining a new expert in January 2017 to
   support the changed jurisdictional theory in the superseding indictment.
     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                           8
           Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 10 of 22



 1   was absolutely clean dirt . . . [with] analyticals and geotechnical reports.”), 135 (co-conspirator
 2   admission that plan was to dump clean fill material) and 145 (testimony of truck driver who
 3   described dirt as clean with no garbage). Some construction debris was found at the site, but there is
 4   no evidence that any of the material was toxic, nor did this case involve sewage, chemicals or any
 5   hazardous materials. See, e.g., Exhibit C at 6 (2015 California Department of Toxic Substances
 6   Control Report verifying that “none of the [post-fill] samples exceeded hazardous waste criteria
 7   thresholds for metals, diesel or chlorinated pesticides”). Moreover, the photograph of the site in
 8   November 2017 above depicting how the wetlands grew back on the area where the fill was
 9   deposited belies any claim the government may make that the fill material damaged the wetlands.
10   The wetlands are now flourishing, where before the fill was placed the area was basically barren from
11   the landowner’s diking, discing and mowing activities.
12                 Future development plans on the wetlands
13         In assessing the damage from the offense conduct, the Court also must consider that the area in
14   question will be filled for future development. According to Newark city officials, “[t]o develop [the
15   land at issue here], about a million cubic yards [of fill material will] be needed to lift it out of the
16   flood zone.” Riley McDermid, Newark Gives 386-House Development the Green Light, SAN
17   FRANCISCO BUSINESS TIMES (Dec. 14, 2015).
18         As of 2016, the development plans included housing and a golf course 3 on the exact site where
19   Mr. Lucero caused the fill to be deposited. The map below is an HT Harvey document verifying the
20

21

22

23

24

25

26
           3
27          At trial, a former business partner of the landowners, Michael Siri, claimed: “there were
     changes as to definitely the golf course is out. We have no part of it.” But Mr. Siri also conceded that
28   he is out of the partnership and is “not intimately knowledgeable of the development plans.” TR 411.

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                           9
           Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 11 of 22



 1   landowner’s development plans, even after the placement of the fill outlined in red.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
                   Mr. Lucero’s lack of knowledge
20
           As discussed above, it was difficult even for experts to delineate the site as a jurisdictional
21
     wetland. Mr. Lucero was unaware of the nature of the property and would not have known that the
22
     area was a protected federal wetland. See Dkt. 191-2 (Dr. Michael Josselyn declaration). As
23
     discussed below, in contrast to many other Clean Water Act criminal defendants, Mr. Lucero was
24
     never warned that a permit was necessary for depositing fill on the property. The purpose of the
25
     Clean Water Act is “’to restore and maintain the chemical, physical, and biological integrity of the
26
     Nation’s waters.’” Rapanos v. United States, 547 U.S. 715, 722 (2006) (plurality) (quoting 33 U.S.C.
27
     § 1251(a)). Mr. Lucero not only had no effect on the integrity of “the Nation’s waters” but also had
28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                        10
            Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 12 of 22



 1   no reason to believe that his conduct was or would have such an effect. Mr. Lucero’s lack of
 2   knowledge that this empty dry field was a wetland is relevant for sentencing mitigation and an
 3   analysis of the § 3553 factors.
 4        The History and Characteristics of Mr. Lucero
 5          Mr. Lucero is a son, father and grandfather. He helps to care for his elderly mother when she
 6   needs to go to medical appointments, and he has a loving relationship with his children. He has the
 7   full support of his family, including his ex-wife and his current partner. Exhibit I. As his sister,
 8   Tracy Geiger, put it in her letter to the Court:
 9                  My brother Jim is kind, generous, and a loving father, grandfather, son and
                    brother. I know my elderly mother relies on him for many things . . . [and]
10                  he is always there to help her, for which I am eternally grateful. I worry
                    about her living alone, so it’s very comforting to know that he checks in
11                  on her and can be there at a moment’s notice.
12          Exhibit I at 4.
13          Mr. Lucero’s family recognizes that he made terrible decisions in the past, but he has taken
14   responsibility for those actions. He paid his debt to society for his state offense and will have to live
15   with those consequences for the rest of his life. He had hoped to move forward in his life, but then
16   this case was charged and he was arraigned just after his release from state custody. Mr. Lucero’s
17   life has changed dramatically over the last several years, but through it all “he has persevered even
18   with a serious heart condition.” He has pulled himself back up out of “devotion to his children, his
19   family and loved ones.” Id.; see also id. at 2, Nicole Dawson letter (“Ten years ago Jim made some
20   very poor business decisions that he will forever regret. I remember how happy he was to put the past
21   ten years behind him and pay his time so he could finally start a new healthy and happy chapter in his
22   life.”).
23          Mr. Lucero is remorseful for his conduct in this case. His first wife explained that her ex-
24   husband has “expressed his deepest regrets about the offense, particularly the serious repercussions
25   for his family and his future.” Id. at 6, Shelly Rigisich Letter. Notwithstanding his past, Mr. Lucero
26   is a “hard working, good hearted person who is liked and appreciated by many.” He is “a
27   dependable, responsible and conscientious man who has always shown kindness and generosity to
28   others, especially his family and close friends.” Id.

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                        11
           Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 13 of 22



 1         Mr. Lucero has expressed his regrets as well. In his letter to the Court he stated:
 2                 I deeply regret my actions in this case. I am responsible for the fill activity
                   on the Sobrato’s property, and understand that I must face the
 3                 consequences of my actions. I understand that there was some concrete
                   and construction garbage in some of the loads. For that I am sorry as well.
 4                 But it was my intention that all loads taken to this location in connection
                   with my project were only clean fill dirt, backed up with analytical soil
 5                 reports.
 6         Exhibit J.
 7         Importantly, Mr. Lucero has always accepted responsibility for his conduct in this case. When
 8   he was confronted by the landowner’s agent, he never denied that he was running the show and that
 9   he was responsible for the fill, and he voluntarily produced records that were used against him in this
10   federal prosecution. Bates JL-4398-440. Mr. Lucero told the landowner’s representative that he had
11   put feelers out for a place to deposit clean fill, and that he was approached by a person who claimed
12   to be one of the landowners. Id. That person, however, was not authorized in any way to allow Mr.
13   Lucero to fill at the site. 4 Mr. Lucero understands now that more was required of him. He has never
14   denied that he did not have the appropriate permits from the government, nor did he deny any
15   element of the offense other than federal jurisdiction.
16         As the Court is aware, Mr. Lucero went to trial only to dispute federal jurisdiction. The
17   jurisdictional question is a complicated one. Indeed, the government’s jurisdictional theory evolved
18   over the many years it took to investigate this case, requiring a superseding indictment and a new
19   $250,000.00 expert – with a belatedly disclosed criminal record – to prove its jurisdiction over a non-
20   jurisdictional pond in which fill was deposited. 5
21         Because he is responsible for the fill activities at the site, Mr. Lucero understands that a
22

23
           4
            Although irrelevant to any element of the offense conduct, an early investigator on the case
24   from the Newark Police Department, Jeff Neithercutt, posited to a defense investigator that Mr.
     Lucero likely believed that he had permission from someone to enter the site. Over the course of
25   many weeks there were large trucks exiting and entering the property in broad daylight, and the fill
     was placed exactly where the landowners needed it for their planned development. When Officer
26   Neithercutt began to investigate this theory, he was soon removed from the police team working on
     the case and, he believes, wrongly terminated from his employment with the department.
27
           5
           Through counsel, Mr. Lucero had made settlement offers that the government largely ignored,
28   perhaps because it already had committed to hiring a new expert and planned to supersede with its
     new theory of federal jurisdiction as to Counts One and Two.
     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                          12
           Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 14 of 22



 1   punishment is required. But he is 62 years of age with a serious medical condition. He is not likely
 2   to re-offend given his age and also given the one-year term he already served in state prison after the
 3   offense conduct in this case. Mr. Lucero’s sincere remorse is demonstrated also in that he has been
 4   supervised in the community since 2016 and has had no violations of his pretrial release.
 5        The Need to Reflect the Seriousness of the Offense, to Promote Respect for the Law, to
          Provide Just Punishment and to Avoid Unwarranted Disparity
 6
                   Deterrence, Seriousness of the Offense and Just Punishment.
 7
           A sentence of 12 months and one day, with federal supervision to follow, meets the goals of
 8
     sentencing. This sentence will serve the specific deterrence goal of § 3553 and will promote respect
 9
     for the law. It will provide a just punishment for the offense because Mr. Lucero will serve time in
10
     custody, and his activities will be monitored by the federal probation office after he is released.
11
     Moreover, Mr. Lucero was charged with this case in 2016, after his release from a year in state
12
     custody. The offense conduct had occurred two years earlier, in 2014, and thus that already-served
13
     state sentence is a further deterrent to future conduct. Mr. Lucero is now 62 years old, and this
14
     prosecution alone has taken a significant toll on him. Mr. Lucero’s life was again put on hold for
15
     many years after having already served his state time for his unrelated case.
16
           Regarding the seriousness of the offense conduct and the need for retribution, it is not disputed
17
     that a punishment is required. Mr. Lucero should not have deposited fill onto the property without
18
     doing more to ensure he had the appropriate permission. It certainly is an aggravating factor that he
19
     committed this offense while his state case was pending, and for this he will be punished more
20
     severely because the prior conviction places him in Criminal History Category II. But his conduct
21
     and the de minimis impact on the environment should be measured against other environmental
22
     cases, as set forth below, and nationally, to actions taken by the EPA over the last two years.
23
           Since 2016, the administration and the EPA have cast off efforts to protect the environment.
24
     The current administration has “shifted the debate” on the environment “in the direction of industry
25
     interests.” Eric Lipton, Steve Eder and John Branch, President Trump’s Retreat on the Environment
26
     is Affecting Communities Across America, NEW YORK TIMES (Dec. 27, 2018) (detailing how the
27
     government has allowed many industries and corporations “off the hook” for cleanup and protection
28
     efforts that they had long resisted). “In just two years, President Trump has unleashed a regulatory
     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                        13
             Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 15 of 22



 1   rollback, lobbied for and cheered on by industry, with little parallel in in the past half-century.” Id.;
 2   see also, Nadja Popovich, Livia Albeck-Ripka and Kendra Pierre-Louis, 76 Environmental Rules on
 3   the Way Out Under Trump, NEW YORK TIMES (July 6, 2018). Their actions pose a real risk to the
 4   health and safety of the nation’s waters and by extension to the people who live near and depend on
 5   them.
 6           At the same time, the government in this case has allocated hundreds of thousands of dollars on
 7   a criminal prosecution that will have no real impact on the environment. The considerable resources
 8   it spent litigating this case could have been used to make a real difference to the health of the
 9   environment. Over the last two years, for example, the EPA stalled the cleanup of toxic chemicals
10   that are the likely cause of young children developing cancer near a former industrial plant in Ohio.
11   Hiroko Tabuchi, A Trump County Confronts the Administration Amid a Rash of Child Cancers, NEW
12   YORK TIMES (Jan. 2, 2019). Victim families are calling for a federal investigation into the EPA’s
13   “serious mismanagement” and “significant delays” in cleaning up a toxic site, even after the dangers
14   of a carcinogenic chemical that the prior administration had identified were apparent in the
15   community. Id. This is the exact type of egregious case that merits a multi-year study and a criminal
16   investigation. At one time, the EPA agreed.
17           According to the EPA website, the EPA and the Corps reserve their criminal enforcement
18   authority for only the most “flagrant and egregious” violations. CWA Section 404 Enforcement
19   Overview, Section 404 of the Clean Water Act, UNITED STATES ENVIRONMENTAL PROTECTION
20   AGENCY (last viewed Mar. 3, 2016). The EPA held out United States v. Lucas as an example. In that
21   case, developers installed septic systems on wetlands despite repeated cease-and-desist orders from
22   the Corps and the EPA. 516 F.3d 316, 323 (5th Cir. 2008). From the beginning, the defendants in
23   Lucas knew the lots were on saturated soils following a Mississippi Department of Health
24   investigation, but they nonetheless proceeded with septic-system installation and damaged homes and
25   approximately 260 acres of wetlands without permits. Id.; CWA Section 404 Enforcement
26   Overview.
27           In contrast, Mr. Lucero discharged soil and dirt on 13 acres of land that is currently being
28   prepared for development. Moreover, there is no indication (and the government was not required to

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                         14
              Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 16 of 22



 1   prove at trial) that Mr. Lucero had any notice or even reason to believe that the areas on which he
 2   caused the discharge of fill arguably were wetlands or a tributary subject to the Clean Water Act.
 3            Many CWA cases similar to the instant offense are resolved civilly, not criminally, as the chart
 4   below indicates. The only distinguishing factors between this case and many of the more serious
 5   environmental cases listed below is that Mr. Lucero had a pending criminal case at the time of the
 6   offense conduct, and he was not the landowner or acting on its behalf. These factors alone do not
 7   merit a substantial prison term when the government brings criminal charges for these CWA
 8   violations only infrequently. In assessing similarly situated cases under § 3553, the Court should
 9   consider the list below, which confirms that criminal prosecutions in CWA cases have historically
10   been reserved for the most “egregious” violators, like the defendants in Lucas, whose conduct in
11   installing septic systems on wetlands actually damaged more than 250 acres and the homes of
12   victims.
13       Case        Impacted          Civil       Restoration          Other
                                                                                       Notes                   Link
      Name/Date      Wetlands        Penalties    Requirement        Mitigation
14   Justice       Constructed      $220K and    Remove all        Apply for                     https://www.epa.gov/enforcement/j
     Companies     20 dams on       $125K        dams and          permit; place                 ames-c-justice-ii-and-james-c-
15   and High      creeks                        restore creek     deed                          justice-companies-inc-and-high-
     Mtn. Living                                 bed               restriction on                mountain-living-llc-clean
                                                                   restored areas
16   2015                                                          on property
     XTO Energy    Discharge to     $2.3         Restoration of    Required to                   https://www.epa.gov/enforcement/x
17   Settlement    eight sites      million      sites where       do mitigation                 to-energy-inc-settlement-2014
                   associated                    restoration can   for sites that
18   2014          with oil and                  be done and       could not be
                   gas                           monitor for 10    restored
                   production                    years
19                 facilities;
                   3.38 acres of
20                 wetlands and
                   5,357 linear
21                 feet of stream
     Trans         15 sites with    $3 million   Restore all       Purchase         Second       https://www.epa.gov/enforcement/t
22   Energy        1.329 acres                   areas where       credits in       largest      rans-energy-inc-clean-water-act-
                   of wetlands                   restoration is    wetland          CWA          settlement
     2014          and 13K                       possible and      mitigation       settlement
23                 linear feet of                permanent         bank nearby
                   stream                        preserve          for sites that
24                                                                 cannot be
                                                                   restored
25   Gasco         Gas drilling     $110K        Restore           Set aside land                https://www.epa.gov/enforcement/g
     Energy        facilities in                 wetlands on       and do not                    asco-energy-inc-clean-water-act-
                   floodplain                    site by           disturb                       settlement
26   2014          area                          abandoning
                                                 gas wells and
27                                               monitor for 5
                                                 years
28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                                   15
               Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 17 of 22



 1      Case           Impacted         Civil       Restoration         Other
                                                                                        Notes                     Link
     Name/Date         Wetlands       Penalties    Requirement        Mitigation
 2   Chesapeake     Impacted 27      $3.2         Restore all       Purchase         Largest ever   https://www.epa.gov/enforcement/g
     Appalachia     sites for        million      sites where       mitigation by    CWA            asco-energy-inc-clean-water-act-
                    gas/oil                       restoration is    purchasing       consent        settlement
 3   2013           extraction;                   feasible and      credits          decree
                    12,874 linear                 monitor for 10
 4                  feet stream                   years
                    and 3.74
 5                  acres of
                    wetlands
     Falls Creek    Impacted         $405K        Restore 5.7       Preserve 19      Long           https://www.epa.gov/enforcement/f
 6   Farm           10.5 acres of                 acres and         acres of         history of     alls-creek-farm-sterling-
                    forested                      create 3.2        wetlands on      non-           connecticut-settlement
 7   2012           wetlands by                   acres of          site under       permitted
                    filling, and                  wetlands on       conservation     activities
 8                  earlier                       site. Also        easement
                    impacted 2.9                  restore 2.4
                    acres                         acres of
 9                                                previously
                                                  altered
10                                                wetlands
     Union          Cleared and      $800K        Remove fill       Fund             Activities     https://www.epa.gov/enforcement/u
11   Pacific        graded                        from 21           tamarisk         over a large   nion-pacific-railroad-company-
                    stream                        locations and     removal and      number of      clean-water-act-settlement
12   2009           channels and                  monitor stream    native plant     areas in
                    placed flow                   restoration on    restoration on   West
                    diversion                     approximately     50 acres
13                  devices;                      122 acres of
                    discharge of                  waters
14                  untreated
                    storm water
15   Savoy          Constructed      $300K        $1.08 million                      Restoration    https://www.epa.gov/enforcement/c
     Senior         housing in                    in restoration                     work to be     onsent-decree-savoy-senior-
     Housing        3,765 linear                  work including                     approved by    housing-corporation-et-al-civil-
16   Corp           feet of stream                $250K on site                      EPA            action-no-606-cv-00031nk
                                                  and $825K to
17   2009                                         purchase
                                                  credits
18   Rapanos        Altered 54       $150K        Construct a       Preserve 134     Followed       https://www.epa.gov/enforcement/c
                    acres of                      mitigation        acres of land    Supreme        onsent-decree-john-rapanos-et-al-
     2009           wetlands for                  project of at     including        Court          no-94-cv-70788-dt
19                  development                   least 100 acres   53.40 acres of   decision in
                                                                    wetlands in      his favor
20                                                                  conservation
                                                                    area; protect
21                                                                  other
                                                                    wetlands on
                                                                    various
22                                                                  parcels

23             Moreover, CWA cases that are prosecuted criminally normally result in non-custodial or short
24   custodial sentences. To illustrate, cases brought between 2010 and 2017 that fall under Guideline §
25   2Q1.3 resulted in an average sentence of just 3.2 months in custody. 9 Declaration of Jordan Schaer ¶
26

27             9
            When the guideline for § 2Q1.2 is included, which applies to the mishandling of hazardous or
     toxic substances, the average sentence for both § 2Q1.2 and § 2Q1.3, the guideline at issue here, is a
28   bit higher, at 5.6 months. At an offense level 20, which is the offense level as determined by the
     probation office here, the average sentence is 18.26 months. Schaer Decl. ¶ 10.
     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                                    16
           Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 18 of 22



 1   10, filed separately.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14         In addition, as illustrated in the pie charts below, almost three-quarters of defendants under

15   Guideline § 2Q1.3 serve no prison time whatsoever. Id. at ¶ 11. Even those defendants sentenced to

16   terms of imprisonment under Guideline § 2Q1.3 receive variances from the Guidelines more often

17   than defendants nationally who are sentenced under other Guidelines. Id. ¶ 12. Specifically, only

18   34.13% of § 2Q1.3 defendants were sentenced within the advisory range compared with 48.31% of

19   defendants sentenced within the range for all offenses nationwide.

20

21

22

23

24

25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                        17
           Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 19 of 22



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
           Finally, the Court should consider varying degrees of culpability among defendants sentenced
14
     under the same Guideline. This is a common approach in, for example, child pornography cases.
15
     See, e.g., United States v. R.V., 157 F. Supp. 3d 207, 210-11 (E.D.N.Y. Jan. 26, 2016) (departing
16
     downward in child pornography case after categorizing harms and surveying cases in which courts
17
     imposed sentences outside the applicable advisory range). It allows courts to assess the defendant’s
18
     particular offense conduct against the “heartland” of cases encompassed by the Guideline. See, e.g.,
19
     Kimbrough v. United States, 552 U.S. 85, 109 (2007) (“a district court’s decision to vary from the
20
     advisory Guidelines may attract greatest respect when the sentencing judge finds a particular case
21
     outside the ‘heartland’ to which the Commission intends individual Guidelines to apply.” (quotation
22
     marks omitted)).
23
           Here, a survey of criminal environmental cases throughout the country demonstrates that a
24
     majority of courts have imposed sentences with little to no custodial time for conduct far more
25
     serious than the conduct at issue here. See Schaer Decl. ¶¶ 2, 9; see also Exhibit K. In contrast, cases
26
     with substantial prison terms involved real environmental damage or particularly outrageous conduct
27
     not present here. In United States v. Van Dyke, for example, the defendant discharged diesel fuel and
28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                       18
           Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 20 of 22



 1   sewage sludge from a wastewater treatment facility. Id. United States v. Hagerman involved the
 2   falsification of monitoring reports at a wastewater treatment facility, and permit limits were violated
 3   for serious toxins. Id. Defendants in United States v. Tuma coordinated and falsified records for the
 4   collection of wastewater, and discharged it directly into a river and into to the city’s sewer system.
 5   The highest sentence imposed – 108 months – was reserved for the main defendant in the Lucas case
 6   who had been repeatedly warned that his activities were problematic. This case is discussed above
 7   and listed on the EPA’s website as a notable violation of the CWA. In Lucas, families moved into
 8   what was advertised as a habitable development, but because of septic systems improperly installed
 9   in the wetlands, the systems failed, causing raw sewage to seep up from the ground and flow across
10   the development. Homes smelled foul and had brown water backing up, and standing water with
11   debris rose to the surface. Id.
12         The list includes plenty of examples of patently harmful and egregious conduct for which the
13   defendants received minimal sentences. The case United States v. Flury, for example, involved the
14   discharge of 11 thousand gallons of wastewater into a water draining and pipe system that followed
15   into a tributary. The defendant falsified records and received no custody for his offense. Id. In
16   United States v. Anderson, the defendant received 12 months of community confinement yet falsified
17   records and caused the release of untreated liquid and solid sewage into the Ohio River. Id. In
18   United States v. International Petroleum, the defendants operated a wastewater treatment facility and
19   manipulated monitoring systems to accept more material. The highest sentence imposed for the most
20   culpable defendant was 15 months custody. Id. The other defendants received no custodial time
21   whatsoever. Id. The United States v. Koch Petroleum Group case involved the discharge of
22   hundreds of thousands of gallons of fuel that affected a wetland and waterway. The defendant
23   learned of the spill but did not develop a recovery plan until years later, causing actual damage to
24   ecosystems and wildlife habitat. No custodial sentences were imposed. Id.
25         In contrast to this case, many cases prosecuted nationwide involve defendants who continued to
26   violate the law after they were warned by authorities. In United States v. Steven Burnett, for
27   example, the defendants cleared wetlands to develop a parking lot. The government warned them,
28   but they continued with the project. Id. No custodial sentences were imposed. Similarly, in United

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                        19
           Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 21 of 22



 1   States v. Vaughan, the defendant discharged septic sewage on his property despite repeated cease and
 2   desist orders. He too received a non-custodial sentence. Id. The defendant in United States v. Moses
 3   received only 18 months in custody after he continued development efforts despite being told by
 4   officials from the Corps that he would need a permit; his development project completely
 5   transformed a creek and its surrounding wetlands. Id. The defendant in United States v. Capano not
 6   only ignored repeated instructions from the Corps, he also lied about his non-compliance and worked
 7   on weekends to avoid detection. His project included the installation of retaining walls through
 8   wetlands, large amounts of fill and the placement of water, gas and electric lines. Mr. Capano
 9   received a 21-month sentence. Id. In United States v. Caldwell, the defendant received a non-
10   custodial sentence even though he filled wetlands despite two cease and desist orders from the Corps.
11   Id.
12         In determining a reasonable and appropriate sentence, the sentencing statute, § 3553, directs the
13   Court to analyze similarly situated defendants. To avoid unnecessary disparities, the Court should
14   consider that the sentence recommended by the government here is disproportionately high when the
15   conduct and the impact of Mr. Lucero’s conduct is compared with these other cases prosecuted
16   nationwide.
                                                CONCLUSION
17
           Based on Mr. Lucero’s background and history and the nature and circumstances of the offense
18
     – particularly in comparison with other cases prosecuted as felony violations of environmental laws –
19
     the Court should impose a sentence of 12 months and one day in custody. The Court should consider
20
     also Mr. Lucero’s lack of knowledge of the nature of the property, the landowners’ ultimate plan to
21
     develop the subject property, the massive amount of fill that will be required for that project, and the
22
     decades of land-management activities that have degraded the wetlands. Given the facts of this case
23
     and the lack of environmental harm involved, Mr. Lucero’s request sentence is reasonable and
24
     warranted.
25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                        20
           Case 4:16-cr-00107-HSG Document 257 Filed 01/07/19 Page 22 of 22



 1

 2
     Dated:     January 7, 2019                         Respectfully submitted,
 3
                                                        STEVEN G. KALAR
 4                                                      Federal Public Defender
                                                        Northern District of California
 5
                                                         /S/Angela M. Hansen
 6                                                      ANGELA MILELLA HANSEN
                                                        Assistant Federal Public Defender
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANT'S SENTENCING MEMORANDUM RE § 3553
     LUCERO, CR 16–107 HSG
                                                   21
